GERALD McLAUGHLIN,
Circuit Judge (dissenting).
The Black Muslim sect is itself comparatively new and its appreciable increase in membership very recent. There was admittedly no problem regarding Black Muslims until that increase. Thereafter the Bureau of Prisons, functioning under the Attorney General of the United States, took prompt and continuous measures to reasonably supply Black Muslim sect needs in federal prisons. Appellants themselves plainly state their objective in these cases as follows:
“The primary concern of petitioners is that they be treated on an equal basis with respect to their religious beliefs and practices as all other inmates of the penitentiary.”
The Bureau of Prisons policy statement for Lewisburg dated August 4, 1966, with respect to the Islamic Black Muslim Faith said:
“Until the present time, there has not been a sufficient number of followers of the Islamic-Black Muslim Faith to warrant holding formal worship services under the guidance of a Minister of this faith. Inmate con*823ducted meetings have been authorized in the past several years for participants of this faith. However, due to the increasing number of new commitments affiliated with this faith, and in light of the above mentioned Bureau Policy Memorandum allowing for changes in religious affiliation, it is appropriate that the special needs of this Islamic-Black Muslim faith be recognized and coordinated into the religious activities of the institution.”
It went on to say that efforts were being made to obtain regular services of a Muslim minister. Meanwhile it comprehended services being conducted by inmates. It called for adequate meeting facilities. It reiterated that an inmate was allowed to change the record of his religious affiliation. It provided mechanics for correspondence with the heads of religious bodies and for reception of radio religious programs. It stated that efforts were being made to secure religious medals for respective groups. Paper bound volumes of the Quran (Penquin Edition) costing about $1.50 a book were purchased and distributed to Muslim inmates. Paper bound volumes of the Bible purchased and distributed to inmates cost about $1.00 a volume. Requests for ornate, hard covered Qurans had to be denied for economic reasons.
This in reality leaves actually one disputed item. A weekly paper called “Muhammad Speaks” is not allowed in Lewisburg by the Director of Prisons. The majority opinion talks of its “statements derogatory of, and offensive to the white race * * *.” Such a situation and its causes are not pleasant but can and will be remedied as time goes on. I would think that its destruction of the white race theme is a far more dangerous doctrine. In any event, here the court relies on the opinion in Banks v. Havener, 234 F.Supp. 27 (E.D.Va.1964) in holding that the prison officials must prove judicially that “Muhammad Speaks”, “creates a clear and present danger of a breach of prison security or discipline, etc.” before prohibiting it. And appellants claim that in Banks “It was specifically held that all inmates of the District of Columbia Youth Center at Lorton, Virginia may subscribe to Muhammad Speaks if they so desire”. The Banks case concerned the stoppage by the Director of the District of Columbia, Department of Correction, of organized Muslim meetings at the Center because of a riot during the period. The court found there was no legal justification for blaming the riot on the Muslims and followed with its order allowing the Muslims to practice their religion without discrimination. It was some time after the riot that the Director allowed the publication, “Muhammad Speaks”, in the institution, together with permission to hold small informal Muslim meetings and making available a copy of the “Koran”. All those were administrative matters and so processed. The Banks opinion outlined them at length and in effect unmistakably approved of them.
These appellants, all Black Muslims, have been, should be, must be treated on an equal basis with all other inmates of Lewisburg. And in common fairness, appellees should be accorded a little bit of that justice. The Muslim prison condition was properly taken care of as soon as it appeared. As has been seen the sect now functions as part of the ordinary religious life of such federal institutions. Distribution of the particular paper is an administrative problem, depending to some extent at least on the particular prison, its inmates and local conditions. It offers no valid excuse for interference in this instance and for remitting these cases for a hearing, involving all the collateral ill effects which will accompany it.
I would affirm the judgment of the District Court.